DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/14/19, 1/5/21 and 6/21/21 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings were received on 11/14/19. These drawings are acceptable.

Election/Restrictions
Applicant’s election without traverse of Group I corresponding to claim(s) 1-2, 7-8, 10-12, 14, 16 and 18-20 in the reply filed on 5/9/22 is acknowledged.
Claim(s) 21-28 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment, there being no allowable generic or linking claim.

Claim Objections
Claim 8 is objected to because of the following informalities:  “centre” is misspelled.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  “signalled” is misspelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.   The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claim(s) 7, 10, 11, 14 and 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
3.	Claim 7 recites the limitation "the primary MV" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
4.	Claim 10 recites the limitation "the primary MV" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
5.	Claim 17 recites the limitation "the primary MV" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10, 12, 14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 2013/0163668).

Regarding claim 1, Chen discloses a method of video coding using an inter-prediction mode in a video coding system (see 40 in fig. 2; e.g. see ¶ [0064]), the method comprising: receiving input data associated with a current block in a current picture (e.g. see CU in ¶ [0031]); when a sub-block motion compensation coding tool (see 40 in fig. 2) is selected for the current block (e.g. see sub-CU in ¶ [0031]): generating sub-block MVs (motion vectors) associated with multiple sub-blocks according to the sub-block motion compensation coding tool (see 42-46 in fig. 2), wherein the current block comprises the multiple sub-blocks (e.g. see ¶ [0031]); constraining the sub-block MVs within a range to form constrained sub-block MVs (e.g. see ¶ [0076]-[0077]); and applying motion compensation to the current block using the constrained sub-block MVs or applying motion compensation to the current block using one sub-block MV within the range in a second list if a corresponding sub-block MV in a first list is outside the range (see applying motion compensation to the current block using the constrained sub-block MVs in 44 of fig. 2).

Regarding claim 10, Chen further discloses wherein said constraining the sub-block MVs within the range around the primary MV comprises restricting a difference between the primary MV and each sub-block MV of the sub-block MVs within one or more thresholds (e.g. see ¶ [0077], [0079]).

Regarding claim 12, Chen further discloses wherein each of said one or more thresholds corresponds to a predefined value, a derived value or a signalled value (e.g. see ¶ [0077], [0079]).

Regarding claim 14, Chen further discloses wherein said one or more thresholds are determined depending on size, width or height of the current block or current sub-block, the primary MV, inter prediction direction of the current block or the current sub-block, or the combination of the above (e.g. see the primary MV in ¶ [0077], [0079]).

Regarding claim 16, Chen further discloses wherein, when the sub-block motion compensation coding tool is selected for the current block at a video encoder (e.g. see “spatial and temporal neighboring blocks” prediction in ¶ [0048] for STMVP), the video encoder constrains the sub-block MVs to be within the range to form constrained sub-block MVs and signals information related to the constrained sub-block MVs in a video bitstream (e.g. see ¶ [0076]-[0077]).

Regarding claim 17, Chen further discloses wherein, at a video decoder (see 30 in fig. 3), the video decoder derives the primary MV and then loads required reference data around the primary MV (see 70-74 in fig. 3).

Regarding claim 18, Chen further discloses wherein the sub-block MVs is constrained within a range around a primary MV (e.g. see ¶ [0077], [0079]).

Regarding claim 19, Chen further discloses wherein, when the sub-block motion compensation coding tool is selected for the current block at a video encoder (e.g. see “spatial and temporal neighboring blocks” prediction in ¶ [0048]), all the sub-block MVs are restricted to be within a range around a primary MV and signals information related to the sub-block MVs in a video bitstream (e.g. see ¶ [0077], [0079]).

Regarding claim 20, the claim(s) recite an apparatus (see 10 in fig. 1) analogous limitations to claim 1, and is/are therefore rejected on the same premise.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Xiu et al. (US 2020/0045336).

Regarding claim 2, although Chen discloses wherein the sub-block motion compensation coding tool is selected from a group comprising STMVP (Spatial-Temporal Motion Vector Prediction) (e.g. see “spatial and temporal neighboring blocks” prediction in ¶ [0048] for STMVP), it is noted that Chen does not disclose wherein the group also comprising an affine prediction.
However, Xiu discloses a predictive coding wherein the group also comprising an affine prediction (e.g. see ¶ [0004]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Xiu teachings of motion compensation tool into Chen motion compensation as an upgrade for the benefit of accommodating 360 degree video content.

Regarding claim 7, the references further discloses wherein, for the affine prediction, the primary MV corresponds to one of control-point MVs, one of the sub-block MVs of the current block, or one derived MV (see Xiu fig. 9; e.g. see Xiu ¶ [0095]).

Regarding claim 8, Chen further discloses wherein said one of the sub-block MVs of the current block corresponds to one MV of one corner sub-block or one MV of one centre sub-block, or said one derived MV corresponds to one derived MV using one centre pixel or centre block of the current block (see fig. 6).

Allowable Subject Matter
Claim(s) 11 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an Examiner’s statement of reasons for allowance: Claim 11 discloses wherein each sub-block MV of the sub-block MVs is restricted to the range from (primary MV - Threshold) to (primary MV + Threshold), wherein Threshold corresponds to one threshold , and if one sub-block MV is outside the range, the sub-block MV is clipped to the range.
The closest prior arts Chen and Xiu fail to anticipate or render the above underlined limitation obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Makower et al. (US 2018/0332093), discloses frame difference and threshold.
2.	Nakagami (US 2018/0124411), discloses limiting motion vector range.
3.	Chen et al. (US 2018/0098063), discloses affine motion vector prediction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485